DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/08/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinz et al. (US 20200007869, hereinafter Hinz) in view of Yang et al. (WO 2021238396 A1, hereinafter Yang).  
Regarding Claim 1, Hinz discloses a video decoding method, comprising: receiving a bitstream comprising a first flag indicating whether an angular ([0136], obtain or retrieve the syntax element 114 from the enhancement layer substream 6b, and the scalable video encoder  inserts the syntax element 114 into the same, and the syntax element 114 is then used to index one spatial prediction parameter out of list 122); and 
in response to a determination that the A(angular prediction) mode is used for the coded unit, decoding the bitstream in the A(angular prediction) mode for an inter prediction ([0136]).
Hinz does not explicitly disclose the angular prediction mode in context of angular weighted prediction (AWP).
Yang teaches from the same field of endeavor the angular prediction mode in context of angular weighted prediction (AWP) ([0004],  inter- frame prediction including geometric partitioning prediction mode (Geometric Partitioning Mode, GPM) and angle-weighted prediction mode (Angular Weighted Prediction, AWP),  by dividing the current block between frames into two non-rectangular partitions ( (Or two blocks) are respectively predicted and then weighted and merged to obtain the predicted value of the current block; [0039]; Claim 1, inter-frame prediction mode comprises: a geometric division prediction mode or an angle-weighted prediction mode).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of angular weighted prediction (AWP) as taught by Yang ([0121]) into the encoding/decoding system of Hinz to supplement and enhance the motion information more relevant to the lower right in the 
Regarding Claim 2, Hinz in view of Yang discloses the method of claim 1.
Hinz in view of Yang discloses further comprising: in response to a determination that the AWP mode is used for the coded unit, decoding two items of motion information including a motion vector difference (MVD) and a reference index ([0262], motion vector MV(x,y,t) is defined to point to a particular location in an EL reference picture. The parameters x and y point to a spatial location within a picture and the parameter t is used to address the time index of reference pictures, also called as reference index. Often the term motion vector is used to refer only to the two spatial components (x,y). The integer part of a MV is used to fetch a set of samples from a reference picture and the fractional part of a MV is used to select a MOP filter from a set of filters," para (0261]; ''The final motion vector is obtained by adding the transmitted motion vector difference to the motion vector predictor).
Regarding Claim 7, Hinz in view of Yang discloses the method of claim 1.
Hinz in view of Yang discloses further comprising: determining whether an affine mode is enabled for a coding unit ("When this residual prediction flag is equal to 1, the residual signal of the corresponding area in the reference layer is block-wise upsampled using a bilinear filter and used as prediction for the residual signal of the enhancement layer macroblock," [0249]); and 
in response at least in part to the determination that the affine mode is not enabled for the coding unit, decoding a first flag indicating whether an angular weighted prediction (AWP) is applied to the inter prediction of the coding unit ([0223],  intra prediction method 756 (which may be one of multiple provided methods and can include planar intra prediction, DC intra prediction, or a directional intra prediction with any particular angle) is signaled inside the bitstream 6b).
Regarding Claim 8, Hinz in view of Yang discloses the method of claim 7.
Hinz in view of Yang discloses further wherein the first flag is signaled prior to at least one determination that the coding unit is in coded of a symmetric motion vector difference (SMVD) mode, a bi-prediction mode, or an extended motion vector resolution (EMVR) mode ("Motion compensation parameters can be motion vectors, reference picture indexes, the selection between uni- and bi-prediction and other parameters," [0431]). 
Regarding Claim 9, Hinz discloses a video encoding method, comprising: 
receiving one or more video frames ([0098]); and 
([0261] -(0262]).
Hinz does not explicitly disclose the angular prediction mode in context of angular weighted prediction (AWP).
Yang teaches from the same field of endeavor the angular prediction mode in context of angular weighted prediction (AWP) (Page x, lines 1-10,  inter- frame prediction can include geometric partitioning prediction mode (Geometric Partitioning Mode, GPM) and angle-weighted prediction mode (Angular Weighted Prediction, AWP), etc., by dividing the current block between frames into two non-rectangular partitions ( (Or two blocks) are respectively predicted and then weighted and merged to obtain the predicted value of the current block,; Claim 1, inter-frame prediction mode comprises: a geometric division prediction mode or an angle-weighted prediction mode).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of angular weighted prediction (AWP) as taught by Yang ([0121]) into the encoding/decoding system of Hinz to supplement and enhance the motion information more relevant to the lower right in the motion information candidate list and increase the diversity of motion information in a 
Regarding Claim 10, Hinz in view of Yang discloses the method of claim 9.
Hinz in view of Yang discloses further comprising: performing a predetermined encoder processing method when the AWP mode is used ([0136]).
Regarding Claims 12, 14, Apparatus claims 12, 14 of using the corresponding method claimed in claims 2, 7 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 15-16, Apparatus claims 15-16 of using the corresponding method claimed in claims 9 and 10 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 17, 19, Computer readable media claims 17, 19 of using the corresponding apparatus claims 12, 14 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 20, Computer readable media claim 20 of using the corresponding apparatus claim 15 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claims  3-5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hinz et al. (US 20200007869, hereinafter Hinz) in view of Yang et al. (WO2021238396A1, hereinafter Yang) and Jeong et al. (US 20180176596, hereinafter Jeong).
Regarding Claim 3, Hinz in view of Yang discloses the method of claim 2.
Hinz in view of Yang fails to explicitly disclose wherein a first item of motion information includes a first reference index and the MVD for a reference picture list 0, and a second item of motion information includes a second reference index and the MVD for a reference picture list 1.
However, Jeong teaches such a method wherein a first item of motion information includes a first reference index and the MVD for a reference picture list 0, and a second item of motion information includes a second reference index and the MVD for a reference picture list 1 ("Referring to FIG. 7, the image encoding method according to a present embodiment may perform inter-prediction for a current block of a current picture (current(!)) from a first reference picture list (reference list 0, LO) and a second reference picture list (reference list 1, L 1 )," para [0204]; "in the present embodiment, a method of adding a motion vector to a candidate group includes: configuring a motion vector of a spatially adjacent block in a candidate group by performing MVC or MVP, and adding motion information of a block present in the same current picture when a reference picture of the current block is the current picture," para (0520)). 
([0204], [0520]).
Regarding Claim 4, Hinz in view of Yang and Jeong discloses the method of claim 3.
Hinz in view of Yang and Jeong discloses further comprising: applying a first weight matrix to a prediction block predicted using the first item of motion information; ("the weighting is made dependent on the EL block size to be predicted. For instance, for a 4x4 block in the EL, a weighting matrix can be defined that specifies the weighting for the EL reconstruction transform coefficients and another weighting matrix can be defined that specifies the weighting for the BL reconstruction transform coefficients," para (0287)); and 
and applying a second weight matrix to a prediction block predicted using the second item of motion information, wherein the first weight matrix and the second weight matrix are complementary, and the first weight matrix is derived by an AWP method. (para (0287); "Similarly for block sizes like 8x8, 16x16, 32x32 and others, separate weighting matrices can be defined ... The actual transform used for the frequency domain weighting can be the same or different from the transform used to code the prediction residual," para [0288)-(0289)).
Regarding Claim 5, Hinz in view of Yang discloses the method of claim 2.
Hinz in view of Yang fails to explicitly disclose wherein the two items of motion information are predicted from a same reference picture list, the method further comprising: decoding a flag indicating the motion information is predicted from a reference picture list 0 or a reference picture list 1.
However, Jeong teaches wherein the two items of motion information are predicted from a same reference picture list, the method further comprising: decoding a flag indicating the motion information is predicted from a reference picture list 0 or a reference picture list 1 ([0288], When configuring a reference picture list 0, according to pps_curr_pic_ref_enabled_flag, whether or not to include a current picture in a reference picture is determined; [0289] When configuring a reference picture list 1, according to pps_curr_pic_ref_enabled_flag, whether or not to add a reference picture list of a current picture is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video coding system of Hinz in view of Yang with the support for multiple reference picture lists of Intellectual, because Hinz in view of Yang and Intellectual are directed to systems and methods for video coding. 
Regarding Claim 13, Apparatus claim 13 of using the corresponding method claimed in claim 4 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 18, Computer readable media claim 18 of using the corresponding apparatus claim 13 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 






Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hinz et al. (US 20200007869, hereinafter Hinz) in view of Yang et al. (WO2021238396A1, hereinafter Yang) and Lee et al. (US 20210297658, hereinafter Lee).
Regarding Claim 6, Hinz in view of Yang discloses the method of claim 2, but fails to explicitly disclose further wherein the motion information further includes an extended motion vector resolution (EMVR) flag and an adaptive motion vector resolution (AMVR) index.
However, Lee teaches wherein the motion information further includes an extended motion vector resolution (EMVR) flag and an adaptive motion vector resolution (AMVR) index ([0635], when operating in the syntax element merge mode, the information on the merge index, the information on the motion vector, the information on whether the adaptive motion vector resolution is applied (AMVR flag or AMVR mode), and the information on the motion vector resolution (¼-pixel resolution, ½-pixel resolution, 1-integer-pixel resolution, and 4-integer-pixel resolution) is derived from the syntax element merge reference block).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of motion vector resolution as taught by Lee ([0635]) into the encoding /decoding  system of Hinz & Yang to provide an image encoding/decoding method and apparatus capable of improving compression efficiency, and a recording medium in which a bitstream generated by the method or apparatus is stored. (Lee,[0004).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hinz et al. (US 20200007869, hereinafter Hinz) in view of Yang et al. (WO2021238396A1, hereinafter Yang) and Liu et al. (WO2020058888A1, hereinafter Liu).

Regarding Claim 11, Hinz in view of Yang discloses the method of claim 10.
Hinz in view of Yang discloses further wherein the predetermined encoder processing method comprises: testing a subset of weight matrices during a motion estimation process for AWP ("the weighting is made dependent on the EL block size to be predicted. For instance, for a 4x4 block in the EL, a weighting matrix can be defined that specifies the weighting for the EL reconstruction transform coefficients and another weighting matrix can be defined that specifies the weighting for the BL reconstruction transform coefficients," para [02871)
Hinz in view of Yang fails to explicitly disclose when a current coding mode is not the AWP mode and an adaptive motion vector resolution index is larger than a pre-defined threshold. 
However, Liu teaches when a current coding mode is not the AWP mode and an adaptive motion vector resolution index is larger than a pre-defined threshold ("The method of clause 1, wherein, in case that the RD of the affine coding mode is greater than a multiplication of a positive threshold and an RD cost of an advanced motion vector prediction (AMVP) mode, then the determining disables the usage of the AMVR for the current coding unit," para [003701). 
It would have been obvious to one of ordinary skill in the art to combine the video coding system of Hinz in view of Yang with the support for using thresholds to compare motion vector resolutions, because Hinz in view of Yang and Intellectual are directed to systems and methods for video coding. Furthermore, users benefit from systems and methods adapted for using thresholds to compare motion vector resolutions, because such systems and methods allow for using thresholds and costs to help determining a prediction mode ([0370]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487